Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cantin et al (2012/0037622).
Cantin (figures 4, 8-9) shows a method of provisioning a mobile treatment shelter system comprising: inflating a first deployable shelter unit and a second deployable shelter unit integrated via hermetically sealed doors (figure 9); communicatively and electronically connecting the inflated first deployable shelter unit and second deployable shelter unit to at least one microgrid power unit (figure 4, par 56); and integrating the inflated first deployable shelter unit and second deployable shelter unit with a sanitary septic system (par 56…supplying water….removing waste…medical gas).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different mobile inflatable systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

1/1/2021